Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or 

Claims 1-2, 7-9, 14-15, 20  are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-2, 5, 8-9, 12, 15, 18 of U.S. Patent 10,897,644 (hereinafter ‘644) in view of DOERRING et al. (Pub. No:  US 2016-0188981).  Claims 1, 8, 15 of the instant application are rejected over Claims 1, 8, 15, respectively, of ‘644. Claims 2, 9 of the instant application are rejected over Claims 2, 9, respectively, of ‘644.  Claims 7, 14, 20 of the instant application are rejected over Claims 5, 12, 18, respectively, of ‘644.  This is a non-provisional double patenting rejection because although the conflicting pending claims have been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same invention, except for the following:

As per Claims 1-2, 7-9, 14-15, 20, ‘644 does not claim but DOERRING disclose a second motion video content (Figs. 4-8 first and second motion video content clips [0023] [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second motion video content as taught by DOERRING into the system of ‘644 because of the benefit 

Claims 1-2, 7-9, 14-15, 20  are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-2, 8-9, 15 of U.S. Patent 10,462,512 (hereinafter ‘512) in view of DOERRING et al. (Pub. No:  US 2016-0188981).  Claims 1, 7-8, 14-15, 20 of the instant application are rejected over any one of Claims 1, 8, 15 of ‘512. Claims 2, 9 of the instant application are rejected over Claims 2, 9, respectively, of ‘512.    This is a non-provisional double patenting rejection because although the conflicting pending claims have been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same invention, except for the following:

As per Claims 1-2, 7-9, 14-15, 20, ‘512 does not claim but DOERRING disclose a second motion video content (Figs. 4-8 first and second motion video content clips [0023] [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second motion video content as taught by DOERRING into the system of ‘512 because of the benefit 
REASON FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejection contained herein: the closest prior art obtained from an Examiner’s search (DOERRING, Pub. No:  US 2016-0188981; ABECASSIS, Pub. No:  US 2015-0086174; CHESLUK, Pub. No:  US 2016-0066064) does not teach nor suggest in detail the limitations: 
“A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one processor, causes the at least one processor to perform operations comprising: determining, by at least one hardware processor, that reference audio content satisfies a predetermined similarity threshold based on a comparison of primary audio content with the reference audio content; identifying a first motion video content based on the first motion video content being stored in association with the reference audio content and not stored in association with the primary audio content; identifying a second motion video content based on the second motion video content being stored in association with the reference audio content and not ”
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record DOERRING does not specifically teach identifying a first motion video content based on the first motion video content being stored in association with the reference audio content and not stored in association with the primary audio content or teach identifying a second motion video content based on the second motion video content being stored in association with the reference audio content and not stored in association with the primary audio content.  The prior art is also silent as to causing at least one of the identified first motion video and the identified second motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device as presented by the Applicant (See Abstract and pages 3-5 of Applicant’s Continuation Application 15/475,488 for enabling portions of the specification given priority of 3/31/17).  
DOERRING discloses a computer-implemented method for receiving primary audio content, determining that at least one reference audio content satisfies a predetermined similarity threshold based on a comparison of the primary audio content with the at least one reference audio content, a second motion video content, and basic identifying motion video content based on the motion of video content being stored. The closest prior art NPL VLACHOS (VLACHOS, “Exploring consumer attitudes towards music services”, 2003) discloses the presenting video content and music from a music service but is silent as to at least a first motion video content based on the first motion video content being stored in association with the reference audio content and not stored in association with the primary audio content as well as silent as to identifying a second motion video content based on the second motion video content being stored in association with the reference audio content and not stored in association with the primary audio content. 
Whereby Applicant’s invention claims identifying a first motion video content based on the first motion video content being stored in association with the reference audio content and not stored in association with the primary audio content as well as identifying a second motion video content based on the second motion video content being stored in association with the reference audio content and not stored in association with the primary audio content.  The invention also claims causing at least one of the identified first motion video and the identified second motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device.
So as indicated by the above statements the claims are allowed, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Claims 1-20 are allowed, but for the double patenting rejection contained herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481